             Case 5:15-cv-00634-G Document 444 Filed 08/19/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA


 DUANE & VIRGINIA LANIER TRUST,
 individually and on behalf of all others
 similarly situated,

                       Plaintiffs,             Case No. 5:15-CV-00634-G

        v.

 SANDRIDGE MISSISSIPPIAN TRUST I,
 et al.,

                       Defendants.



                   JOINT MOTION FOR SCHEDULE EXTENSION

       Pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure and Local Civil

Rule 7.1(h), Lead Plaintiffs Ivan Nibur, Deborah Rath, Jase Luna, Matthew Willenbucher,

Reed Romine, and the Duane & Virginia Lanier Trust (collectively, “Plaintiffs”), and

Defendants James Bennett and Matthew K. Grubb (collectively, “Defendants” and,

together with Plaintiffs, the “Parties”) by and through their undersigned counsel,

respectfully move the Court for an Order modifying the current schedule compelling

Plaintiffs to file their motion and briefing in support of preliminary settlement approval by

September 1, 2021 (ECF No. 443), as set forth below.

       On June 7, 2021 and August 2, 2021, the Parties filed Joint Motions to Stay

Outstanding Motions and Deadlines. ECF Nos. 441, 442 (the “Joint Motions”). In each

of the Joint Motions, the Parties advised the Court that they have reached an agreement, in


                                            -1-
            Case 5:15-cv-00634-G Document 444 Filed 08/19/21 Page 2 of 6




principle, to settle all claims in the above-captioned matter and the related action captioned

Glitz v. SandRidge Energy, Inc., et al., No. 15-cv-01341-G (W.D. Okla. 2012) (the “Glitz

Action”).    The Joint Motions further stipulated that Plaintiffs intended to move for

preliminary approval of the settlement on or before September 1, 2021, or if necessary, that

Plaintiffs would file a further stipulation requesting additional time to seek preliminary

settlement approval. ECF No. 441 at 2; ECF No. 442 at 2. The Court granted the Joint

Motions on August 10, 2021. ECF No. 443.

       The Parties have been diligently negotiating a stipulation of settlement and

coordinating efforts with the plaintiffs in the Glitz Action, but the process is taking longer

than initially anticipated because of the complexities of structuring and preparing long-

form settlement stipulations governing two related securities class actions, and the Parties

are accordingly requesting additional time to finalize the settlement.

                                   RELIEF REQUESTED

       The Parties have stipulated to a modest extension of the deadline for Plaintiffs’

preliminary settlement approval motion and briefing, pending approval by the Court, as set

forth in the chart below. The Parties hereby request that the deadline for filing Plaintiffs’

preliminary settlement approval papers be modified from on or before September 1, 2021

to on or before October 1, 2021.

       Good cause exists to modify the current schedule. The Parties are continuing to

formalize the final terms of their settlement and require additional time to complete

definitive documentation of their settlement agreement so that they can continue to work

towards a successful global resolution of the instant litigation and the related Glitz Action.


                                            -2-
       Case 5:15-cv-00634-G Document 444 Filed 08/19/21 Page 3 of 6




     A proposed order is filed herewith.

        Deadline                  Current Date                  Proposed Date

Plaintiffs to file their        September 1, 2021              October 1, 2021
motion for preliminary
approval of the
settlement


DATED: August 19, 2021               Respectfully submitted,

                                     THE ROSEN LAW FIRM, P.A.
                                     Laurence M. Rosen, Esq. (admitted pro hac vice)
                                     Phillip Kim, Esq. (admitted pro hac vice)
                                     Jonathan Horne, Esq. (admitted pro hac vice)


                                                     /s/Jonathan Horne
                                                    JONATHAN HORNE

                                     275 Madison Avenue, 40th Floor
                                     New York, NY 10016
                                     Telephone: (212) 686-1060
                                     lrosen@rosenlegal.com
                                     pkim@rosenlegal.com
                                     jhorne@rosenlegal.com

                                     Lead Counsel for Plaintiffs

                                     FARHA LAW, PLLC
                                     Nicholas G. Farha, OBA No. 21170
                                     1900 NW Expressway, Suite 501
                                     Oklahoma City, OK 73118
                                     Telephone: (405) 471-2224
                                     nick@farhalawfirm.com

                                     Liaison Counsel for Plaintiffs




                                           -3-
Case 5:15-cv-00634-G Document 444 Filed 08/19/21 Page 4 of 6




                         WOHL & FRUCHTER, LLP
                         J. Elazar Fruchter, Esq.
                         570 Lexington Avenue, 16th Floor
                         New York, NY 10022
                         Telephone: (212) 758-4000
                         jfruchter@wohlfruchter.com

                         Additional Plaintiffs’ Counsel




                            -4-
        Case 5:15-cv-00634-G Document 444 Filed 08/19/21 Page 5 of 6




Dated: August 19, 2021


  /s/Evan G.E. Vincent
  CROWE & DUNLEVY
  Evan G.E. Vincent, OBA #22325
  324 North Robinson Avenue, Suite 100
  Oklahoma City, OK 73102
  Telephone: 405/239-6696
  evan.vincent@crowedunlevy.com


  LATHAM & WATKINS LLP
  J. Christian Word (pro hac vice)
  Stephen P. Barry (pro hac vice)
  David L. Johnson (pro hac vice)
  555 Eleventh Street NW, Suite 1000
  Washington, D.C. 20004
  christian.word@lw.com
  stephen.barry@lw.com
  david.johnson@lw.com
  (202) 637-2200

  Steven M. Bauer (pro hac vice)
  505 Montgomery St., Suite 2000
  San Francisco, CA 94111
  steven.bauer@lw.com

  COVINGTON & BURLING LLP
  Mark P. Gimbel (pro hac vice)
  mgimbel@cov.com
  C. William Phillips (pro hac vice)
  cphillips@cov.com
  The New York Times Building
  620 Eight Avenue
  New York, NY 10018-1405
  (212) 841-1000
  Attorneys for Defendants James D. Bennett
  and Matthew K. Grubb




                                       -5-
         Case 5:15-cv-00634-G Document 444 Filed 08/19/21 Page 6 of 6




                            CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2021, I electronically transmitted the attached

Unopposed Motion for Schedule Extension using the ECF system for filing, which will

send notification of such filing to all counsel registered through the ECF System.


                                                         /s/Jonathan Horne
                                                       JONATHAN HORNE




                                           -1-
